Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
While correction officers escorted a group of inmates through the laundry corridor back to their cell block, a commotion ensued which resulted in one of the inmates being cut on his face and neck. Correction officers searched the area and discovered a metal weapon with a razor lying on the floor. They frisked the inmates, including petitioner, and recovered a cardboard sheath, which perfectly accommodated the weapon, secreted in petitioner’s hair. An investigation resulted, which produced information by a confidential informant directly implicating petitioner as the perpetrator of the attack. He was thereafter charged in two misbehavior reports with possessing an altered item, possessing a weapon and assaulting an inmate. He pleaded guilty, with explanation, to the first charge and was found guilty of all charges following a tier III disciplinary hearing. After this determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding.
We confirm. The misbehavior reports, documentary evidence, correction officers’ testimony and confidential information considered by the Hearing Officer in camera provide substantial evidence supporting the determination of guilt (see Matter of Blackwell v Goord, 12 AD3d 816, 817 [2004]; Matter of Johnson v Goord, 7 AD3d 863, 864 [2004]). The Hearing Officer *1047adequately assessed the informant’s reliability and the credibility of the information provided by conducting a personal interview (see Matter of Ferguson v Goord, 13 AD3d 949, 950 [2004]; Matter of Harris v Selsky, 9 AD3d 695, 696 [2004]). Petitioner’s defense that the sheath was used to house a religious object presented a credibility issue for the Hearing Officer to resolve (see Matter of Ratliff v Goord, 13 AD3d 772, 773 [2004], lv denied 4 NY3d 708 [2005]).
Cardona, P.J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.